Title: Treasury Department Circular to the Collectors of the Customs, 13 May 1791
From: Treasury Department,Hamilton, Alexander
To: Collectors of the Customs


Treasury Department,May 13th, 1791.
Sir,
I find instances that have occurred in some of the Custom-houses, of receiving the duties on goods by estimates formed upon the invoices, or the statements of the Masters and Owners of the vessels, and by other means than actual gauging, weighing, measuring, &c. This, it is manifest, is not conformable to law, and may lead to practices very injurious to the revenue. Neither is it necessary to the accomodation of the Merchant, who, by the last Collection Act, is at liberty to carry his goods from one district to another, paying the duties in the districts for which they are destined, upon the goods only that are landed in each. I have therefore to desire that the duties on goods may, in no instance, be ascertained but on the actual landing thereof, and by no means but by the measuring, weighing and gauging, in all cases wherein those operations are required by law. If vessels bound to other places put into your district, the mere securing there of the duties to be paid in the district for which the goods are destined, is to be done by estimation in the manner prescribed by law, but no estimation is to be accepted when the duties are to be paid to you.
A question has also been stated for my determination, whether the Inspector put on board a vessel in one district to go to another, is to superintend the landing of the goods in the last district. I am of opinion that he is not, and that his authority on board the vessel terminates the moment she reports herself in the last district.
I find that a considerable difference, as well in the custom of Merchants as in the practice of the Custom-houses, in regard to the mode of calculating the Tare of goods, prevails through the Union: I have therefore to request that you will inform yourself accurately, what Tare is customary among Merchants in your district, upon the following goods—that is, whether they make their allowance per 112 lb or 100, and whether it be 2, 10, 12 or 15 per cent. viz—On sugars in hogsheads,—ditto in barrels—ditto in boxes; coffee in barrels— ditto in bags,—cocoa in ditto and ditto, and in hogsheads; piemento in bags and barrels,—pepper in ditto and ditto, and in bales; and so of any other goods, and in any kind of package usually imported.
I also request that you will inform me what has heretofore been your mode of allowing the Tares on the several kinds of goods abovementioned, and in the several kinds of packages, under the Collection Law.
I am, Sir,   ⟨your obedient Servant,⟩
